Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4, 7, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites "the pen is to move in a first direction over the material, or in a second direction over the material, wherein the second direction is 180 degrees from the first direction".  In view of the last clause within the claim, it is unclear whether the pen must move in first or second directions, or, instead, must move in first and second directions. For the purpose of examination, claim 3 reads on "the pen is to move in a first direction over the material, and in a second direction over the material, wherein the second direction is 180 degrees from the first direction".  Dependent claims fall herewith.
Claim 7 recites "the powder".  The term is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what article is being referenced.  For the purpose of examination, claim 7 reads on "the layer of material".
Claim 10 recites “such that the first part and the second part receive similar amounts of radiant energy”.  This term “similar amounts” is a subjective and relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, claim 10 reads on "such that the first part and the second part receive the same amounts of radiant energy".  Dependent claims fall herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US PG Pub 2009/0020920).
Regarding claim 1, Kumagai teaches a three-dimensional printer (Fig. 6) comprising: 
a lamp (50); 
a pen (pens 61 inside head unit housing 60 in Figs. 6-7 and para. 0103) 
a shade disposed between the lamp and a surface (retarding member 70 in Figs. 6-7 and paras. 0061 and 0097), the surface to receive a layer of material (as shown by powder deposition of Fig. 6), the shade to be selectively opened or retracted in accordance with movement of a pen (capability to selectively open in this manner per paras. 0136 and especially via control over shutter diaphragms discussed in para. 0119 and shown in Figs. 9B, 9C).
Regarding the recitation that the shade is opened “in accordance with movement of the pen”, the following points are noted.  The courts have held that the manner of operating the device does not is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Kumagai does not explicitly show that the shade is coupled to one end of the pen.  However, Kumagai does show the shade in close proximity to (Figs. 6-7) and moving together with the pen (note arrow in Fig. 7)
Furthermore, the courts have found that making an integral one-piece article from two separate items is obvious to one of ordinary skill in the art, in the absence of any unexpected results.  See MPEP § 2144.04.V.B and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Thus, in view of Kumagai’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to couple the pen, lamp, and shade together inside a single housing to predictably obtain simplified means for moving the pen, lamp, and shade together across the build surface.
Regarding claim 2, Kumagai teaches the pen is to selectively dispense a liquid agent upon the material (para. 0103).  
Regarding claim 3, Kumagai teaches the pen is to move in a first direction over the material, and in a second direction over the material, wherein the second direction is 180 degrees from the first direction (as shown by comparing Figs. 4 and 5B).  
Regarding claim 4, the feature that the shade is coupled to the pen is obvious for the reasons given in the rejection of claim 1 above.  Regarding the recitation that the shade is to be opened in response to the pen moving in the first direction and retracted in response to the pen moving in the second direction, this feature is merely a manner of operating the apparatus and therefore does not limit the apparatus for the reasons provided above (note capability provided by the diaphragm-based shutters of para. 0119 and Figs. 9B-9C).  
Regarding claim 5, Kumagai teaches a roller to spread the material uniformly upon the layer of material (26 in Figs. 6-7).  
Regarding claim 6, Kumagai teaches the shade is to expand in a first direction over the material, or to retract in a second direction over the material, wherein the second direction is 180 degrees from the first direction (as shown by comparing Figs. 9B and 9C).  
Regarding claim 7, Kumagai implicitly teaches the shade is opaque to radiation but re-radiates heat at a long infrared wavelength toward the layer of material (materials of para. 0109 are implicitly opaque to UV radiation but would re-radiate long IR wavelength heat toward the layer).  
Regarding claim 8, Kumagai teaches the shade filters selected wavelengths from reaching the material (shade selectively filters UV wavelengths per paras. 0097 and 0133).  
Regarding claim 9, Kumagai teaches the shade is perforated to allow some radiation to pass through (Figs. 9B-9C).  
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Hopkinson (US PG Pub 2014/0314613).
Regarding claim 10, Kumagai teaches a printer (Fig. 6) comprising: 
an overhead lamp assembly (50 in Fig. 6) to transmit radiant energy to fuse a build material upon which a fusing agent has been deposited (para. 0033); 
a pen comprising one or more print heads (pen 60 with print heads 61 in Figs. 6-7 and para. 0103) to selectively deposit the fusing agent upon the build material (para. 0103); and 
a retractable and expandable shade disposed between the fixed overhead lamp assembly and a surface (retarding member 70 in Figs. 6-7 and paras. 0061 and 0097 with retractability and expandability per para. 0136 and especially via control over shutter diaphragms discussed in para. 0119 and shown in Figs. 9B, 9C), wherein the surface comprises a first part and a second part (eg. left side part vs right side part); 
Regarding the recitation that the shade is to be expanded while the pen moves in a first direction and is to be retracted while the pen moves in a second direction such that the first part and the second part receive the same amounts of radiant energy, the following points are noted.  The courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant case, capability to operate in this manner is demonstrated by para. 0136 and especially via control over shutter diaphragms discussed in para. 0119 and shown in Figs. 9B, 9C.
Kumagai does not teach that the overhead lamp assembly is a fixed overhead lamp assembly.
However, Hopkinson teaches a printer that operates similar to Kumagai’s having a fixed overhead lamp assembly (12 in Fig. 1).
The courts have held that simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness.  See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Hopkinson’s teachings and KSR rationale B, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Hopkinson’s fixed lamp assembly for Kumagai’s moveable lamp assembly to predictably obtain simplification of the printer and elimination of moving parts, which tend to breakdown or require more maintenance than an equivalent fixed part.
Regarding claim 11, Kumagai does not explicitly show that the shade is coupled to one end of the pen.  However, Kumagai does show the shade in close proximity to (Figs. 6-7) and moving together with the pen (note arrow in Fig. 7)
Furthermore, the courts have found that making an integral one-piece article from two separate items is obvious to one of ordinary skill in the art, in the absence of any unexpected results.  See MPEP § 2144.04.V.B and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Thus, in view of Kumagai’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to couple the pen, lamp, and shade together inside a single housing to predictably obtain simplified means for moving the pen, lamp, and shade together across the build surface.
Regarding claim 12, Kumagai teaches a spreader roller to spread build material upon the surface (26 in Figs. 6-7).  
Regarding claim 13, Kumagai implicitly teaches the retractable and expandable shade is opaque to radiation but re-radiates heat at a long infrared wavelength toward the build material (materials of para. 0109 are implicitly opaque to UV radiation but would re-radiate long IR wavelength heat toward the layer).  
Regarding claim 14, Kumagai teaches the shade filters selected wavelengths from reaching the material (shade selectively filters UV wavelengths per paras. 0097 and 0133).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Hopkinson, as applied to claims 10-11 above, further in view of Chang (US PG Pub 2015/0142159).
Regarding claim 15, Kumagai and Hopkinson do not explicitly teach this feature.
However, Chang teaches a printer wherein a shade covers the pen to block radiant energy from reaching the pen to prevent solidification of the liquid inside the pen (para. 0046).
In view of Chang’s teaching, it would have been obvious to one of ordinary skill in the art to modify Kumagai’s shade to cover the pen to block radiant energy from reaching the pen, to predictably prevent radiation-induced solidification, curing, or transformation of the liquid inside the pen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/JIMMY R SMITH JR./Examiner, Art Unit 1745